DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 6/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Newly submitted claims 21-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims pertain to a separate and distinct species from that of originally elected species 1.  The newly added claims do not include the allowable subject matter of claim 1 and are therefore patentably distinct and would require a separate and burdensome search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claim 1 in combination as recited therein.  More specifically,  Lin et al (US 2021/0074805) teaches the following limitations of claim 1, a method of making a semiconductor device, comprising: forming source and drain structures (302) of a transistor in a semiconductor substrate (Fig. 3/5 [0046]); forming a gate electrode of the transistor over the semiconductor substrate (306) [0046]; forming an isolation structure  (502) in the semiconductor substrate, the isolation structure being adjacent to the transistor [0046]; depositing an inter-layer dielectric (ILD) material (314) over the transistor and the isolation structure [0047]; depositing a capacitor film stack (100a) over the ILD material [0048]; etching a first insulating material of the capacitor film stack using a dry etch process; and etching a conductive material (108/104) of the capacitor film stack using a liquid etch process [0075]; however Lin fails to teach etching a first insulating material of the capacitor film stack using a dry etch process.  It would not have been obvious to one of ordinary skill in the art to modify Lin’s teachings to include a dry etch process to pattern the insulating material of the capacitor film stack because Lin explicitly teaches to do this via a wet etch along with the conductive electrodes [0075].  Moreover. Line teaches a subsequent dry or wet etch process to remove the masking material formed over the stack (1402) [0077] but makes no mention of implementing a dry etch process to pattern the insulating material.  Consequently, claim 1 contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Withdrawn claims must be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        




8/13/22